DETAILED ACTION
Pending Claims
Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities: the language “n ≥ 0” should be replaced with: p ≥ 0.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-12, 14, 19-21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriarity (US Pat. No. 4,452,963).
Claims 1, 4, 6-12, 14, 19-21, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriarity (US Pat. No. 4,452,963).
Regarding claims 1, 4, 6-12, 14, and 19-21, Moriarity discloses: (1) a composition (Abstract; column 2, lines 14-23; column 5, line 14 through column 7, line 58; Examples 3 & 13-15) comprising: an epoxy-containing component (column 5, line 58 through column 6, line 68; Examples 3 & 13-15); and a blocked polyisocyanate curing agent comprising a blocking group derived from a blocking agent comprising an alpha-hydroxy amide, ester, or thioester, or a combination thereof (Abstract; column 1, line 45 through column 2, line 10; Examples 3 & 13-15; see also Examples 2, 4-6, 9 & 10 and claims 10-21);
(4) wherein the blocked polyisocyanate curing agent is present in an amount of 5% to 50% based on total composition weight (Examples 3 & 13: about 8%; Example 14: about 7%; Example 15: about 10%);
(6) wherein the blocking agent comprising alpha- hydroxy amide, ester or thioester, comprises a compound of the structure:
	
    PNG
    media_image1.png
    94
    163
    media_image1.png
    Greyscale

(see claim for variable details) (Abstract; column 1, line 45 through column 2, line 10; Examples 3 & 13-15; see also Examples 2, 4-6, 9 & 10 and claims 10-21);
(7) wherein the blocking agent comprises an alpha-hydroxy amide blocking agent (column 4, lines 16-37; Examples 3 & 13-15; see also Examples 2, 4-6, 9 & 10 and claims 10-21); (8) wherein the alpha-hydroxy amide blocking agent comprises an alkyl glycolamide and/or an alkyl lactamide (column 4, lines 16-37; Examples 3 & 13-15; see also Examples 2, 4-6, 9 & 10 and claims 11-14 & 19); (9) wherein the alkyl glycolamide or the alkyl lactamide comprise a compound of the structure:  
	
    PNG
    media_image2.png
    134
    188
    media_image2.png
    Greyscale

wherein R1 is hydrogen or a methyl group; R2 is a C1 to C10 alkyl group; and R3 is a C1 to C10 alkyl group (column 4, lines 16-37; Examples 3 & 13-15; see also Examples 2, 4, 5, 9 & 10 and claims 11-14 & 19); (10) wherein the alkyl glycolamide or the alkyl lactamide comprise a compound of the structure:  
	
    PNG
    media_image3.png
    133
    174
    media_image3.png
    Greyscale

wherein R1 is hydrogen or a methyl group; R2 is a C1 to C10 alkyl group; and R3 is hydrogen (column 4, lines 16-37; see also Example 6); (11) wherein the alkyl glycolamide comprises a C1 to C10 mono-alkyl glycolamide (column 4, lines 16-37: see “N-octylglycolamide”; see also Example 6); (12) wherein the alkyl lactamide comprises a C1 to C10 mono-alkyl lactamide (column 4, lines 16-37: see “N-methyllactamide”); (14) wherein the blocking group derived from the alpha-hydroxy amide, ester or thioester blocking agent comprise at least 10% of the total blocked isocyanato groups of the blocked polyisocyanate (column 4, lines 16-37; Examples 3 & 13-15; see also Examples 2, 4-6, 9 & 10 and claims 11-14 & 19);
(19) further comprising a curing catalyst (Examples 3 & 13-15; see also column 7, lines 31-46);
(20) wherein the composition is a one component composition (Examples 3 & 13-15); and
(21) a material comprising the composition in a cured state (Examples 3 & 13-15).
In claims 1, 4, 6-12, 14, and 19-21, the recitation “adhesive” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The composition of Moriarity appears to be capable of being used as an adhesive because it satisfies all of the material/chemical limitations of the claimed invention.  Furthermore, Moriarity states that the composition can be used as a laminating composition (see column 7, lines 47-49) which implies some degree of adhesion with other layers with the laminate.
Regarding claim 26, the teachings of Moriarity are as set forth above and incorporated herein to anticipate claim (26).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriarity (US Pat. No. 4,452,963).
Claims 15 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriarity (US Pat. No. 4,452,963).
Regarding claim 15, the teachings of Moriarity are as set forth above and incorporated herein.  Moriarity fails to explicitly disclose: (15) wherein the blocked polyisocyanate curing agent has an Mw of 250 to 10,000 as measured by gel permeation chromatography using polystyrene calibration standards.  Rather, the molar mass of his blocked diisocyanates would have fallen within this range (see Examples 2, 4-6, 9 & 10).  This appears to be sufficiently specific to anticipate the claim.  At the very least, this is sufficiently specific to obviously satisfy the claim.
Therefore if not anticipated by Moriarity, the skilled artisan would have expected the blocked isocyanates of Moriarity to obviously satisfy the instantly claimed Mw range as measured by gel permeation chromatography using polystyrene calibration standards because: the molar mass of his blocked diisocyanates would have fallen within this range.
Regarding claims 22 and 23, the teachings of Moriarity are as set forth above and incorporated herein.  Moriarity fails to explicitly disclose: (22) an article comprising: a first substrate; a second substrate; an adhesive comprising the composition in a cured state positioned between the first and second substrates; and (23) wherein the adhesive has a wedge impact strength of at least 15 N/mm (measured according to ISO 11343 by CEAST 9350).  Rather, Moriarity states that the composition can be used as a laminating composition (see column 7, lines 47-49).  At the very least, this suggests the claimed article structure.  Furthermore, the skilled artisan would have expected the composition of Moriarity to provide the instantly claimed property because the composition of Moriarity satisfies all of the material/chemical limitations of the claimed adhesive.  At the very least, the skilled artisan would have expected the composition of Moriarity to obviously embrace embodiments providing the instantly claimed property because the composition of Moriarity satisfies all of the material/chemical limitations of the claimed adhesive.
Therefore if not anticipated by Moriarity, the teachings of Moriarity would have obviously satisfied the instantly claimed article because: Moriarity states that the composition can be used as a laminating composition.  Furthermore, if not anticipated by Moriarty, the skilled artisan would have expected the composition of Moriarity to obviously embrace embodiments providing the instantly claimed property because the composition of Moriarity satisfies all of the material/chemical limitations of the claimed adhesive.
Regarding claims 24 and 25, the teachings of Moriarity are as set forth above and incorporated herein.  Moriarity discloses: (24) applying an external energy source to cure the composition (column 9, lines 10-21); and (25) wherein the curing comprises thermal heating to a temperature of at least 80°C (column 9, lines 22-31).  Moriarity fails to explicitly disclose: (24 & 25) a method for forming a bond between two substrates comprising: applying the composition to a first substrate; and contacting a second substrate to the adhesive composition such that the adhesive composition is located between the first substrate and the second substrate.  Rather, Moriarity states that the composition can be used as a laminating composition (see column 7, lines 47-49).  At the very least, this suggests the claimed method.
Therefore if not anticipated by Moriarity, the teachings of Moriarity would have obviously satisfied the instantly claimed method because: Moriarity states that the composition can be used as a laminating composition.

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moriarity (US Pat. No. 4,452,963).
Regarding claim 13, the teachings of Moriarity are as set forth above and incorporated herein.  He discloses the use of alkyl lactamide blocking groups (see page 4, lines 18-31).  He fails to explicitly disclose: (13) wherein the alkyl lactamide comprises a racemic lactamide.  Note: paragraph 0033 of the instant specification states:
As used herein, the term "racemic lactamide" or "racemic lactamide blocking agent" refers to a mixture of lactamide stereoisomers that may comprise 20% to 80% by weight, such as 30% to 70% by weight, such as 40% to 60% by weight, such as about 50% by weight of a lactamide having an R stereocenter, and 20% to 80% by weight, such as 30% to 70% by weight, such as 40% to 60% by weight, such as about 50% by weight of a lactamide having an S stereocenter, based on the total weight of the mixture of lactamide stereoisomers. Accordingly, the blocked polyisocyanate may comprise a blocking group derived from a racemic lactamide blocking agent, i.e., blocking groups derived from lactamide(s) of the mixture of lactamide stereoisomers. For simplicity, a blocking group derived from a racemic lactamide blocking agent may be referred to as a "racemic lactamide blocking group."

In light of this, the disclosure of alkyl lactamide blocking groups in the prior art appears to obviously embrace these stereoisomer mixtures of lactamide.  Furthermore, it has been found that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities – see MPEP 2144.09.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed racemic lactamide blocking groups in the blocked isocyanate of Moriarity because: (a) Moriarity discloses the use of alkyl lactamide blocking groups; and (b) the disclosure of alkyl lactamide blocking groups in the prior art appears to obviously embrace these stereoisomer mixtures of lactamide.  Furthermore: (c) it has been found that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriarity (US Pat. No. 4,452,963) in view of Agarwal et al. (US 2003/0104212 A1).
Regarding claim 5, the teachings of Moriarity are as set forth above and incorporated herein.  Moriarity fails to disclose: (5) wherein the blocked polyisocyanate comprises a second blocking group derived from a blocking agent comprising an alcohol, a phenolic compound, a tertiary hydroxyl amine, an oxime, an amine, or a combination thereof.
Agarwal et al. disclose a related epoxy-based composition (see Abstract) that can be cured with blocked isocyanates (see paragraphs 0025-0027).  Agarwal et al. disclose that the use of two different blocking groups, each undergoing unblocking at different temperatures, can be advantageous to control the curing reaction at different parts of the curing process (see paragraph 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed second blocking group in the blocked polyisocyanate of Moriarity because: (a) Agarwal et al. disclose a related epoxy-based composition that can be cured with blocked isocyanates; and (b) Agarwal et al. disclose that the use of two different blocking groups, each undergoing unblocking at different temperatures, can be advantageous to control the curing reaction at different parts of the curing process. 

Claims 1-4 and 6-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (WO 2016/084960 A1 or US 2017/0327719 A1) in view of Moriarity (US Pat. No. 4,452,963).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (WO 2016/084960 A1 or US 2017/0327719 A1) in view of Moriarity (US Pat. No. 4,452,963) and Agarwal et al. (US 2003/0104212 A1).
Note: all citations of Hoshi et al. are directed to the equivalent US publication.

Regarding claims 1-4, 6-15, 17-22, 24, and 25, Hoshi et al. disclose: (1) an adhesive composition (Abstract; Example 1 in paragraph 0075) comprising: an epoxy-containing component (Example 1 in paragraph 0075; see also paragraphs 0033-0038, 0039-0041 & 0050-0051); and a curing agent (Example 1 in paragraph 0075; see also paragraphs 0052-0059);
(2) wherein the epoxy-containing component is present in an amount of 50% to 95% by weight based on total composition weight (Example 1 in paragraph 0075: calculates to approximately 62%);
(3) wherein the epoxy-containing component comprises an epoxy-capped flexibilizer (Example 1 in paragraph 0075; see also paragraphs 0039-0041);
(4) wherein the curing agent is present in an amount of 5% to 50% based on total composition weight (Example 1 in paragraph 0075: calculates to about 7%; see also paragraph 0059);
(17) further comprising elastomeric particles (Example 1 in paragraph 0075; see also paragraphs 0047-0051); (18) wherein the elastomeric particles have a core/shell structure (Example 1 in paragraph 0075; see also paragraphs 0047-0051);
(19) further comprising a curing catalyst (Example 1 in paragraph 0075: see “imidazole”; see also paragraph 0060: see “crosslinking agent”);
(20) wherein the adhesive composition is a one component composition (Example 1 in paragraph 0075);
(21) an adhesive comprising the composition of in a cured state (paragraph 0071);
(22) an article comprising: a first substrate; a second substrate; an adhesive comprising the adhesive composition of in a cured state positioned between the first and second substrates (paragraphs 0069-0070); 
(24) a method for forming a bond between two substrates comprising: applying the adhesive composition to a first substrate; contacting a second substrate to the adhesive composition such that the adhesive composition is located between the first substrate and the second substrate; and applying an external energy source to cure the adhesive composition (paragraphs 0069-0071); and (25) wherein the curing comprises thermal heating to a temperature of at least 80°C (paragraph 0071).
The exemplary embodiment of Hoshi et al. is formulated with a dicyandiamide curing agent (see paragraph 0075).  The general teachings of Hoshi et al. contemplate the use of other curing agents (see paragraphs 0052-0059), including blocked polyisocyanates (see paragraphs 0053-0058).  However, they fail to disclose: (1 & 6-15) a blocked polyisocyanate curing agent comprising a blocking group derived from a blocking agent comprising an alpha-hydroxy amide, ester, or thioester, or a combination thereof.
The teachings of Moriarity are as set forth above and incorporated herein.  Moriarity demonstrates that the instantly claimed blocked polyisocyanate is recognized in the art as a suitable curing agent for epoxy-based formulations (see Abstract; claims 10-21; column 5, line 58 through column 6, line 68; column 7, lines 1-9 & 47-49).  It is notably effective for low temperature cure of curable compositions (see column 2, lines 14-17; column 9, lines 24-27).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the adhesive composition of Hoshi et al. with the instantly claimed blocked polyisocyanate curing agent because: (a) the exemplary embodiment of Hoshi et al. is formulated with a dicyandiamide curing agent; (b) the general teachings of Hoshi et al. contemplate the use of other curing agents, including blocked polyisocyanates; (c) Moriarity demonstrates that the instantly claimed blocked polyisocyanate is recognized in the art as a suitable curing agent for epoxy-based formulations; (d) the blocked polyisocyanate of Moriarity is notably effective for low temperature cure of curable compositions; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 26, the combined teachings of Hoshi et al. and Moriarity are as set forth above and incorporated herein to obviously satisfy claim (26).
Regarding claim 16, the combined teachings of Hoshi et al. and Moriarity are as set forth above and incorporated herein.  Hoshi et al. fails to disclose: (16) wherein the viscosity of the adhesive composition is 102 MPa.s to 105 MPa.s (measured with an Anton Paar Physica MCR 301 rheometer with 25mm parallel plate and 1 mm gap at the following shear conditions: Conditioning: Rotation with shear rate at 0.1 s-1 for 60 seconds; Tempering: No shear for 240 seconds; Amplitude test: Oscillation with log increasing strain from 0.01 to 10% in 90 seconds (data measured every 3 seconds); Shear phase: Oscillation with 10% strain (y) at 10 Hz for 120 seconds (data measured every 10 seconds); Re-conditioning: Rotation with shear rate at 0.1 s-1 for 60 seconds; Regenerated mode: Oscillation with 0.05% strain (y) for 120 seconds (data measured every 10 seconds)).  However, the skilled artisan would have expected the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying this property because the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying the instantly claimed viscosity property because: the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claim 23, the combined teachings of Hoshi et al. and Moriarity are as set forth above and incorporated herein.  Hoshi et al. fails to disclose: (23) wherein the adhesive has a wedge impact strength of at least 15 N/mm (measured according to ISO 11343 by CEAST 9350).  However, the skilled artisan would have expected the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying this property because the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying the instantly claimed strength property because: the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claim 5, the combined teachings of {Hoshi et al. and Moriarity} and the combined teachings of {Moriarity and Agarwal et al.} are as set forth above and incorporated herein to obviously satisfy claim (5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Agarwal et al. (WO 01/60935 A1) disclose a composition similar to those in the applied references of Moriarity and Agarwal et al.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 15, 2022